Citation Nr: 0530234	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  00-20 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected instability of the left ankle with anterior 
talofibular ligament tear with history of chip fracture 
(hereinafter left ankle disability), currently evaluated as 
30 percent disabling.

2. Entitlement to service connection for a right ankle 
disability, to include as secondary to the service-connected 
left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to October 
1978.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  Thereafter, jurisdiction over the veteran's 
claims folder was transferred to the RO in Baltimore, 
Maryland.

Procedural history

Service connection was granted for a left ankle disability in 
April 1990.

In September 1999, the veteran requested an increase in the 
assigned disability rating.  In a January 2000 rating 
decision, the RO denied the veteran's claim of entitlement to 
a disability rating in excess of the then-assigned 20 percent 
for the service-connected left ankle disability.  In May 
2000, the rating was increased to 30 percent.  On May 26, 
2000, prior to his receipt of the letter advising him of the 
May 2000 decision (mailed June 6, 2000), the veteran filed a 
notice of disagreement as to the January 2000 rating 
decision.  A Statement of the Case (SOC) was issued in 
September 2000.  The veteran perfected his appeal by way of a 
substantive appeal (VA Form 9) received later that month 
wherein he contended that his left ankle disability warrants 
a 40 percent rating.

It is clear that, notwithstanding the increase in the 
assigned rating, the veteran still wishes to appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993) [applicable law mandates that 
it will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and it follows that 
a claim remains in controversy where less than the maximum 
benefit available is awarded].

In September 1999, the veteran requested service connection 
for a right ankle disability.  In an August 2000 rating 
decision, the RO denied entitlement to service connection for 
a right ankle disability, to include as secondary to the 
service-connected left ankle disability.  A notice of 
disagreement was received in September 2000 and a SOC was 
issued in October 2000.  The veteran perfected his appeal by 
way of VA Form 9 received in October 2000.

In July 2004, the Board remanded these two issues for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

The January 2000 rating decision, in addition to denying the 
two claims listed above, also denied the veteran's claim of 
entitlement to service connection for a passive aggressive 
personality.  In a June 2003 rating decision, the Baltimore 
RO denied claims of entitlement to service connection for 
hepatitis C, post-traumatic stress disorder, and 
folliculitis, and the reopening of a claim of entitlement to 
service connection for residuals of a claimed left eye 
injury.  The veteran has not disagreed with those decisions.  
Accordingly, those issues are not in appellate status and 
will be discussed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The Board observes that in April 2001, the RO received a 
claim for service connection for residuals of a left leg 
injury as secondary to the service-connected left ankle 
disability.  This claim has not been adjudicated.  It is 
referred to the RO for appropriate action.




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

Reasons for remand

Private medical records

In March 2005, the veteran submitted a signed authorization 
to obtain records from St. Francis Hospital in Milwaukee, 
Wisconsin, in support of his claim for service connection for 
a right ankle disability.  The Veterans Benefits 
Administration (VBA) did not attempt to obtain those records.

VA medical records

In an October 2004 statement, the veteran reported receiving 
treatment for an ankle disability at Vet Place Central in 
Milwaukee, Wisconsin, which evidently is under the 
jurisdiction of the VA Medical Center (VAMC) in Milwaukee, 
Wisconsin, and at the VAMC in Tomah, Wisconsin.  In a VA Form 
21-4121, apparently received in November 2004, the veteran 
reported that he had been treated for an ankle disability at 
the VAMC in Milwaukee, Wisconsin from April 1989 to December 
2002 and in September 2004.  In response, VBA only obtained 
records from September 2004 to the present.  There may be 
additional records from the period from April 1989 to 
December 2002.  

In May 2005 statements, the veteran reported receiving recent 
treatment for bilateral ankle disabilities at the VAMCs in 
Washington, D.C. and Baltimore, Maryland.  These records 
should be obtained.



Other records

In March 2005 the veteran submitted signed authorizations to 
obtain records from Mark Hoffman, Attorney at Law, in 
Baltimore, Maryland; Labor Ready, in Baltimore, Maryland; and 
Eisenberg, Weigal, Carlson, Blau, and Clemens, Attorneys at 
Law, in Milwaukee, Wisconsin.  VBA did not attempt to obtain 
these records.  Also, in February 2005, the Workers 
Compensation Commission in Baltimore, Maryland, returned 
VBA's request for records without indicating whether any 
relevant records exist.  Another attempt to obtain records 
from that agency should be made.

This case is therefore REMANDED to VBA for the following 
actions:

1.  VBA should request all additional 
treatment records not already of record 
pertaining to the veteran from the Tomah 
VAMC, the Milwaukee VAMC (to include Vet 
Place Center, if that entity is in fact 
within the jurisdiction of the Milwaukee 
VAMC), the Baltimore VAMC, and the 
Washington VAMC.  With the signed 
authorization provided by the veteran, 
VBA should request records from St. 
Francis Hospital in Milwaukee, Wisconsin.  
Any such treatment records so obtained 
should be associated with the veteran's 
VA claims folder.

2.  With the signed authorization 
provided by the veteran, VBA should 
request the veteran's records from Mark 
Hoffman, Attorney at Law, in Baltimore, 
Maryland; Labor Ready, in Baltimore, 
Maryland; and Eisenberg, Weigal, Carlson, 
Blau, and Clemens, Attorneys at Law, in 
Milwaukee, Wisconsin.

3.  With the signed authorization 
provided by the veteran, VBA should again 
attempt to obtain the veteran's records 
from the Workers Compensation Commission 
in Baltimore, Maryland.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedure.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

